Citation Nr: 0014448	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  99-00 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to chronic 
infectious hepatitis residuals.  

2.  Entitlement to service connection for chronic liver 
damage.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1967 to March 1969.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which 
determined that the veteran had not submitted a well-grounded 
claim of entitlement to service connection for "liver damage 
as a result of contracting hepatitis" and denied the claim.  
In October 1999, the veteran was afforded a video hearing 
before the undersigned Member of the Board.  The veteran has 
been represented throughout this appeal by the American 
Legion.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  A March 1973 rating decision denied service connection 
for chronic infectious hepatitis residuals.  In April 1973, 
the veteran was informed in writing of the adverse decision 
and his appellate rights.  He did not submit a notice of 
disagreement with the decision.  

3.  The documentation submitted since the March 1973 RO 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim.  

4.  Chronic liver damage was not shown during active service 
or any time thereafter.  


CONCLUSIONS OF LAW

1.  The March 1973 rating decision denying service connection 
for chronic infectious hepatitis residuals is final.  New and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for chronic infectious 
hepatitis residuals has not been presented.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1999).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for chronic liver damage.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the RO denied service 
connection for "liver damage as a result of contracting 
hepatitis."  The RO apparently sought to adjudicate the 
veteran's entitlement to service connection for both chronic 
infectious hepatitis residuals and chronic liver damage.  It 
did not expressly address a March 1973 rating decision which 
denied service connection for chronic infectious hepatitis 
residuals.  The Board does not have jurisdiction to 
adjudicate a prior final claim on the same factual basis 
unless new and material evidence is presented.  The RO's 
framing of the issue is irrelevant.  Barnett v. Brown, 83 
F.3d 1380, 1383 (1996).  Therefore, the Board will address 
below both the veteran's entitlement to service connection 
for chronic liver damage and whether new and material 
evidence has been submitted to reopen his claim of 
entitlement to service connection for chronic infectious 
hepatitis residuals.  



I.  Chronic Infectious Hepatitis Residuals

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon 
the same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).  

In reviewing an application to reopen a veteran's claim of 
entitlement to service connection, the United States Court of 
Appeals for Veterans Claims (Court) has held that:

[T]he Secretary must first determine 
whether the veteran has presented new and 
material evidence under 38 C.F.R. 
§ 3.156(a)(1998) in order to have a 
finally denied claim reopened under 38 
U.S.C. § 5108.  Second, if new and 
material evidence has been presented, 
immediately upon reopening the claim the 
Secretary must determine whether, based 
upon all the evidence of record in 
support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the 
original claim) is well grounded pursuant 
to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may 
then proceed to evaluate the merits of 
the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 
5107(a) has been fulfilled.  Winters v. 
West, 12 Vet. App. 203, 206 (1999), 
citing Elkins v. West, 12 Vet. App. 209 
(1999).  



A.  Prior Final RO Decision

In March 1973, the Department of Veterans Affairs (VA) denied 
service connection for chronic infectious hepatitis residuals 
upon its determination that the veteran's inservice 
infectious hepatitis resolved without any chronic residuals.  
The veteran was informed in writing of the adverse decision 
and his appellate rights in April 1973.  He did not submit a 
notice of disagreement with the decision.  

The evidence upon which the March 1973 rating decision was 
formulated may be briefly summarized.  A January 1969 Army 
hospital summary indicates that the veteran was diagnosed 
with and treated for infectious hepatitis.  A March 1969 Army 
hospital summary conveys that the veteran was found to be 
essentially asymptomatic and fit for full duty upon his 
discharge from the hospital.  Treating Army medical personnel 
observed that "the patient is therefore recovered from 
infectious hepatitis."  

B.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (1999) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1999).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the March 1973 rating decision 
consists of the transcript of the October 1999 video hearing 
before the undersigned Member of the Board and written 
statements from the veteran.  In his December 1998 
substantive appeal, the veteran advanced that he contracted 
infectious hepatitis during active service which caused 
permanent liver damage and tainted blood.  He stated that his 
blood prevented him from qualifying for reenlistment in the 
military.  At the hearing on appeal, the veteran testified 
that he had been diagnosed with infectious hepatitis and 
subsequently hospitalized for that disorder while in Vietnam 
and following his return to the United States.  He related 
that his treating Army physicians informed him that his 
hepatitis had damaged his liver and tainted his blood to the 
extent that he could not donate blood.  He believed that he 
had chronic hepatitis residuals including intermittent pain, 
swelling, and weight gain.  The veteran denied receiving any 
post-service medical treatment.   

The veteran's testimony and statements on appeal are 
essentially cumulative of the his previous statements to the 
effect that he was diagnosed with infectious hepatitis during 
active service and currently manifested chronic infectious 
hepatitis residuals.  When the claim was previously denied, 
there was no competent evidence of a current disability.  The 
recent submissions have not cured this defect.  

The Court has held that if lay assertions as to medical 
causation will not suffice initially to establish a 
well-grounded claim, it necessarily follows that such 
assertions cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108 (West 1991).  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  There is no indication that either the 
veteran or the accredited representative is a medical 
professional.  The Court has further clarified that 
statements as to what the veteran may have been told by a 
physician during or after service, standing alone, are 
insufficient to establish a medical diagnosis.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).  To the extent that the lay 
statements attempt to question a medical diagnosis or other 
clinical determinations as to the origins or existence of the 
claimed disorder, such statements may not be considered as 
competent evidence.  

In light of the foregoing, the Board finds that new and 
material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
chronic infectious hepatitis residuals.  The March 1973 
rating decision is final and has not been reopened.  
Notwithstanding this fact, the Board views its discussion as 
sufficient to inform the veteran and his representative of 
the elements necessary to reopen his previously denied claim, 
and to explain why his current application to reopen his 
claim fails.  Graves v. Brown, 9 Vet. App. 172, 173; 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

The veteran is not prejudiced by this decision since the RO 
provided greater review than was necessary.  Regardless, the 
issue of service connection for liver damage is separately 
addressed below.

II.  Chronic Liver Damage

A.  Service Connection

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the Court of 
Appeals for the Federal Circuit held that the VA has a duty 
to assist only those claimants who have established 
well-grounded claims.  The Court has clarified that the VA 
cannot assist a veteran in developing a claim which is not 
well-grounded.  Morton v. West, 12 Vet. App. 477 (1999).  

Generally, a "well-grounded" claim is one which is 
plausible.  The Court has directed that, in order for a claim 
for service connection to be well-grounded, there must be (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
required nexus between the inservice and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met and 
the VA is obligated under 38 U.S.C. § 5107(a) to assist him 
in developing the facts pertinent to his claim.  When a claim 
is determined to be not well-grounded, the VA does not have a 
statutory duty to assist him in developing the facts 
pertinent to his claim.  However, the VA may be obligated 
under the provisions of 38 U.S.C.A. § 5103(a) (West 1991) to 
advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is not 
currently in effect for any disability.  

As noted above in the discussion of his application to reopen 
his claim of entitlement to service connection for chronic 
infection hepatitis residuals, the veteran was diagnosed with 
and treated for infectious hepatitis during active service.  
The March 1969 Army hospital summary notes that an initial 
physical examination revealed that the veteran's liver was 
palpable three centimeters below the right costal margin and 
had a sharp edge.  His initial liver function studies were 
abnormal.  Upon his discharge from the hospital, treating 
Army medical personnel observed that the veteran's liver was 
no longer palpable; his liver function studies were within 
normal limits; and he was essentially asymptomatic.  

In his June 1997 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he 
sustained liver damage from his inservice hepatitis.  In a 
June 1997 written statement and his September 1998 notice of 
disagreement, the veteran reiterated that he had current 
liver damage as the result of his inservice hepatitis.  In 
his December 1998 substantive appeal, the veteran asserted 
that he contracted infectious hepatitis "which causes 
permanent liver damage."  

At the hearing on appeal, the veteran testified that he had 
been told by his treating military physicians that his liver 
was "damaged for life."  He denied receiving any 
post-service medical treatment.  

The veteran's service medical records do not establish that 
he was found to have any chronic liver damage.  There is no 
post-service clinical documentation of record.  The veteran 
has denied receiving post-service medical treatment.  In the 
absence of evidence of current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Indeed, the veteran's claim is supported solely by the 
accredited representative's statements and his own testimony 
and statements on appeal.  The Court has held that lay 
assertions of medical causation do not constitute competent 
evidence to render a claim well-grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court has commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

To the extent that the lay statements attempt to question a 
medical diagnosis or other clinical determinations as to the 
origins or existence of the claimed disorder, they may not be 
considered as competent evidence.  Statements as to what the 
veteran may have been told by a physician during or after 
service, standing alone, are insufficient to establish a 
medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

The veteran has not advanced that he sustained the claimed 
disorder in combat.  In light of this fact, the Board finds 
that the provisions of 38 U.S.C.A. § 1154 (West 1991) do not 
serve to advance his claim.  See Libertine v. Brown, 9 Vet. 
App. 521 (1996).  The veteran was not diagnosed with chronic 
liver damage during active service or at any time thereafter.  
Therefore, the Board concludes that the veteran's claim for 
service connection is not well-grounded.  The veteran is 
informed that if he is able to produce competent evidence 
attributing the claimed disability to active service or a 
service-connected disability, he should petition to reopen 
his claim.  

B.  Doctrine of Doubt and 38 C.F.R.§ 3.103 (1999)

At the merits stage, there is weighing and balancing of the 
evidence of record.  
When addressing whether a claim is well-grounded, after 
establishing the competency of the evidence, the veracity of 
the evidence is accepted.  The doctrine of doubt is not 
applicable where a claim is not well-grounded as there is no 
evidence to weigh or balance.  

At the October 1999 hearing on appeal, the undersigned Member 
of the Board addressed the requirements of a well-grounded 
claim; explored the possibility of the existence of other 
relevant evidence; and held the record open for sixty days to 
allow for the submission of such evidence.  The actions of 
the undersigned Board Member complied with the provisions of 
38 C.F.R. § 3.103 (1999).  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for chronic infectious hepatitis 
residuals is denied.  Service connection for chronic liver 
damage is denied.   



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

